Citation Nr: 9908866	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-27 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a lung condition as a 
manifestation of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard Giannecchini, Associate Counsel 






INTRODUCTION

The veteran had active military service from March 1989 to 
March 1992.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from a June 1995 rating decision in 
which the RO denied the veteran's claim of entitlement to 
service connection for a lung disorder as due to an 
undiagnosed illness.  An NOD was filed in June 1995, and an 
SOC issued in March 1996.  The veteran filed a substantive 
appeal in May 1996.  He did not request a personal hearing.  

The Board notes that the veteran was also denied service 
connection for weight loss, fatigue, and memory loss due to 
an undiagnosed illness in a February 1996 rating action.  He 
disagreed with this decision in May 1996, and a SOC was 
issued in November 1996.  The veteran, however, has not filed 
a substantive appeal with respect to this decision, and 
therefore, it is not in appellate status.  Accordingly, it is 
not properly before the Board, and will not be further 
addressed herein. 


FINDING OF FACT

The veteran's current lung condition has been clinically 
diagnosed as bronchitis. 





CONCLUSION OF LAW

The criteria for service connection for a lung condition 
under the provisions of 38 U.S.C.A. § 1117 have not been met.  
38 U.S.C.A. § 1117, 5107 (West 1991); 38 C.F.R. § 3.317 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects an 
enlistment medical examination in December 1988.  On clinical 
evaluation, the veteran's lungs and chest were reported 
normal, and he did not complain of chronic coughing, asthma, 
or shortness of breath.  The veteran was subsequently found 
qualified for active service.  

In July 1989, the veteran sought treatment for problems with 
his breathing.  The examiner noted the veteran's complaints 
of headache, sore throat, productive cough, and vomiting.  A 
radiologic report, dated that same month, reported that an X-
ray of the veteran's chest revealed the lung parenchyma to be 
clear; fullness in the right hilum suggesting adenopathy, and 
no peritracheal or AP window adenopathy.  The radiologist's 
impression noted, "Can not exclude right hilar adenopathy.  
One diagnostic possibility would be sarcoid.  If possible, 
would obtain old films for comparison.  A pulmonary consult 
may be indicated."  A Patient Discharge Nursing Note, also 
dated in July 1989, reported treatment for bronchitis, with 
the veteran being discharged to active duty.  

Subsequently, in January 1990, the veteran sought treatment 
for sinus congestion and chest pain.  He reported a 
productive cough producing yellowish phlegm.  The veteran's 
lungs were noted as clear to auscultation, and the diagnosis 
was upper respiratory infection.  In November 1991, the 
veteran sought treatment for dizziness, pain in his side, and 
a head cold.  A treatment note reported that the veteran had 
been smoking 1 1/2 packs of cigarettes a day for six years.  

In February 1992, the veteran was medically examined for 
purposes of separating from active service.  On clinical 
evaluation, the veteran's lungs and chest were reported 
normal, and no complaints or findings were noted with respect 
to a respiratory or lung disorder.  The veteran reported his 
smoking history as 40 cigarettes a day.  

In May 1992, the veteran filed a claim of entitlement to 
service connection for "Lungs - 1991, 1992," as well as for 
other claimed disabilities.  In July 1992, he underwent a 
medical examination for VA purposes.  With respect to his 
respiratory system, the veteran reported that he understood 
that scarring had been present on his lung X-ray taken in 
1989, but that the radiologist reading the X-ray had said 
that that was alright.  The veteran also reported that at the 
time of his discharge from service in 1992, he believed his 
X-ray film looked "whiter than before," but did not talk 
with a doctor about this. 

On further examination, the veteran reported smoking 1 1/2 
packs of cigarettes daily, and was noted to have a mild cough 
although he did not report any shortness of breath or 
expectoration.  Lung expansion was reported as good, with 
expiration 35" and inspiration 38", in addition to a normal 
chest shape.  The examiner's diagnosis noted X-ray evidence 
of normal lungs.  

In a June 1993 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for chronic 
disease of the lungs.  The veteran did not file an appeal and 
the decision became final.  

In June 1994, the RO received a VA Form 21-4138 (Statement in 
Support of Claim) in which the veteran requested his claim be 
reopened for a lung disorder, to include mild 
restrictive/obstructive lung disease and bronchitis.  He 
additionally noted that evidence for his claim could be 
obtained from the Persian Gulf Registry, Pulmonary Clinic, at 
the VA Medical Center (VAMC) Fayetteville.  

In July 1994, the RO received the veteran's Persian Gulf 
Registry medical report, dated in June 1994.  In the report, 
the veteran noted having breathing problems, a history of 
bronchitis since the Persian Gulf, and a smoking habit of one 
pack of cigarettes every two days since 1989.  The veteran 
also reported that his bronchitis was last treated at Fort 
Gordon Hospital in 1989, and that his current complaints were 
now of asthma-like attacks, with no relation to exertion 
versus rest, and a productive cough, with the coughing-up of 
a green purulent material.  In addition, the veteran reported 
suffering exposure to smoke and oil, and in particular, noted 
having been enveloped by smoke while in Kuwait.  He further 
reported no other exposure to contaminates, and also stated 
that he had ingested nerve agent pills.  

On examination, the veteran's chest was noted as symmetrical 
with bilateral expansion, and his lungs, "fine," with 
expiratory wheezes bilaterally and a productive cough.  A 
chest X-ray revealed mild bronchitis.  The examiner's 
impression was bronchitis.  An addendum to the examination 
report noted that the veteran was given Zithromax (250mg) to 
take for five days.  

In a June 1995 rating decision, the RO denied the veteran's 
claim for service connection for a lung disorder as due to 
undiagnosed illness.  The decision noted that service 
connection for an undiagnosed lung condition had been denied 
because the disability was determined to have resulted from a 
known clinical diagnosis of bronchitis.  

In July 1996, the RO informed the veteran by letter, that it 
needed additional medical and nonmedical evidence related to 
his Persian Gulf War service to continue work on his claim.  
The claims file does not reflect that additional evidence was 
submitted by the veteran in response to this request.  





II.  Analysis

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998). 

As to the veteran's specific claim regarding a lung 
disability due to an undiagnosed illness, the "Persian Gulf 
War Veterans' Benefits Act" was enacted on November 2, 1994, 
as title I of the "Veterans' Benefits Improvements Act of 
1994," Public Law No. 103-446.  That statute added a new 
section 1117 to title 38, United States Code, authorizing VA 
to compensate any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asian theater of operations during the 
Persian Gulf War.

To implement the Persian Gulf War Veterans' Benefits Act, VA 
promulgated new regulations, at 38 C.F.R. § 3.317.  These 
regulations are set out below.  

(a)(1) Except as provided in paragraph (c) of this 
section, VA shall pay compensation in accordance 
with chapter 11 of title 38, United States Code, to 
a Persian Gulf veteran who exhibits objective 
indications of chronic disability resulting from an 
illness or combination of illnesses manifested by 
one or more signs or symptoms such as those listed 
in paragraph (b) of this section, provided that 
such disability:

(i) Became manifest either during active military, 
naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than 
December 31, 2001; and

(ii) By history, physical examination, and 
laboratory tests cannot be attributed to any known 
clinical diagnosis.

 (2) For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, 
non-medical indicators that are capable of 
independent verification.

 (3) For purposes of this section, disabilities 
that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of 
chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that 
the signs or symptoms of the disability first 
became manifest.

 (4) A chronic disability resulting from an 
undiagnosed illness referred to in this section 
shall be rated using evaluation criteria from part 
4 of this chapter for a disease or injury in which 
the functions affected, anatomical localization, or 
symptomatology are similar.

 (5) A disability referred to in this section shall 
be considered service-connected for purposes of all 
laws of the United States.

(b) For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be 
manifestations of undiagnosed illness include, but 
are not limited to:

 (1) Fatigue  (2) Signs or symptoms involving skin  
(3) Headache  (4) Muscle pain  (5) Joint pain  (6) 
Neurologic signs or symptoms  (7) 
Neuropsychological signs or symptoms  (8) Signs or 
symptoms involving the respiratory system (upper or  
lower)  (9) Sleep disturbances  (10) 
Gastrointestinal signs or symptoms  (11) 
Cardiovascular signs or symptoms  (12) Abnormal 
weight loss  (13) Menstrual disorders.

(c) Compensation shall not be paid under this 
section:

 (1) If there is affirmative evidence that an 
undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf 
War; or

 (2) If there is affirmative evidence that an 
undiagnosed illness was caused by a supervening 
condition or event that occurred between the 
veteran's most recent departure from active duty in 
the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or

 (3) If there is affirmative evidence that the 
illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.

(d) For purposes of this section:

 (1) The term "Persian Gulf veteran" means a 
veteran who served on active military, naval, or 
air service in the Southwest Asia theater of 
operations during the Persian Gulf War.

 (2) The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, 
the United Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these 
locations.

38 C.F.R. § 3.317 (1998).

In order to establish entitlement to compensation for 
undiagnosed disabilities in Persian Gulf War veterans, the 
criteria provide, in pertinent part, that the illness not be 
attributable to any known clinical diagnosis by history, 
physical examination and laboratory tests.  The medical 
evidence in this case clearly reflects that the veteran's 
lung condition is considered to be bronchitis.  Thus, since 
the veteran's lung condition has been clinically diagnosed, 
he is not entitled to service connection for a lung condition 
as a manifestation of an undiagnosed illness under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317. 


ORDER
Entitlement to service connection for a lung condition as a 
manifestation of an undiagnosed illness is denied.


REMAND

In addition to the claim decided above, the Board notes that 
the veteran was previously denied service connection for a 
lung condition in a June 1993, un-appealed rating action.  
The veteran sought to reopen this claim in June 1994, and 
this appears to have been denied in a June 1995 rating 
action.  Indeed, this rating action reflects that the RO 
specifically denied service connection for bronchitis.  Later 
that month, the veteran expressed his disagreement with that 
aspect of the June 1995 rating action, that denied benefits 
as due to an undiagnosed condition, and it is that aspect of 
the RO's decision which the Board addressed above.  In May 
1996, however, the veteran specifically expressed his desire 
to establish service connection for bronchitis.  This may be 
construed as a notice of disagreement with that aspect of the 
June 1995 rating action that denied service connection for 
bronchitis.  The RO, however, has not provided the veteran a 
statement of the case with respect to this issue, which must 
be accomplished so as to provide him an opportunity to 
perfect an appeal regarding that matter, should he wish to do 
so.  

In view of the foregoing, the claim concerning service 
connection for bronchitis is remanded to the RO for the 
following:  

The RO should provide the veteran and his 
representative a statement of the case that 
addresses the RO's June 1995 decision, that 
essentially determined that new and material 
evidence had not been submitted to reopen the claim 
for service connection for a lung condition, 
currently diagnosed as bronchitis.  This document 
should include citation to the law and regulations 
regarding service connection, as well as those 
relating to attempts to reopen previously denied 
claims.  The veteran should be informed that after 
he receives the statement of the case, if he wishes 
the Board to address this matter, he must submit a 
timely substantive appeal.  In the event a timely 
substantive appeal is received, the case may then 
be returned to the Board, if otherwise in order.  
If a substantive appeal regarding this claim is not 
received, the matter need not be further pursued.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

 
- 10 -


- 1 -


